Petition for rehearing denied June 13, 1933                    ON PETITION FOR REHEARING                          (22 P.2d 892)
Counsel for appellant has filed a motion for a rehearing for the reason that we failed to give sufficient attention to the fourth ground of defendant's motion for a directed verdict: "That on July 1, 1930, * * * plaintiff made settlement with the employer, Varney Air Lines * * *" as shown by defendant's exhibit five.
Defendant's exhibit No. 5 reads as follows:
"Received of the VARNEY AIR LINES, INCORPORATED, San Francisco, California, the sum of THREE HUNDRED FIFTY and no/100 Dollars, said sum being the amount claimed by the undersigned claimant, to be due for compensation already incurred, covering the period from March 21, 1930 to June 28, 1930, excluding the first seven days, in consequence of injuries received by the undersigned claimant on or about March 21, 1930, while in the employ of VARNEY AIR LINES, INCORPORATED, and in consideration *Page 363 
of the payment of said sum and the assumption by said Corporation of liability under the terms of the Workmen's Compensation Law of the State of California, the undersigned claimant does hereby release and forever discharge the said VARNEY AIR LINES, INCORPORATED, from any and all obligations and liability except such as arises under the terms of said Act, and agrees that the payment of the balance of said compensation in due course as provided by said Act, shall extinguish all liability of whatever kind arising out of said injuries.
"And the said VARNEY AIR LINES, INCORPORATED, does in consideration thereof, agree to assume liability as provided by said Act and to make payments accordingly.
"Dated July 1st, 1930.
"Floyd E. Keadle
"Witnessed by: "B.M. Freiberg "E.L. Parke"
Plaintiff introduced the evidence of the manager of the Varney Air Lines and Mr. Swain, the attorney for the insurer of the Varney Air Lines, to show what the above document was intended to cover, and we held in our original opinion that he had a right to do so. In addition, he introduced plaintiff's exhibit No. 15, showing what was the real understanding between him and the Varney Air Lines, which reads as follows:
"It is MUTUALLY UNDERSTOOD AND AGREED BETWEEN THE Varney Air Lines, Inc., a corporation, and Floyd Keadle as follows:
"That on or about the 21st day of March, 1930, the said Floyd Keadle was in the employ of said Varney Air Lines, Inc., as a flyer and on said day, certain casts were fitted to said Floyd Keadle's ears by one Dr. E.H. Paddon and, said Floyd Keadle sustained certain permanent injuries to his head and sustained loss of *Page 364 
time from his labor, for which the said Floyd Keadle claims that Dr. E.H. Paddon is liable in damages as for malpractice to said Floyd Keadle;
"AND IT IS FURTHER UNDERSTOOD AND AGREED that the Varney Air Lines, Inc., carry a policy of compensation insurance covering injuries to their employees, regardless of fault, and said Varney Air Lines, Inc., through their insurers and themselves, are willing to pay the said Floyd Keadle the sum of Two Thousand Dollars ($2,000.00), conditioned that the said Floyd Keadle will agree not to sue the said Varney Air Lines, Inc., or their insurers.
"Now, therefore, in consideration of the premises, IT IS MUTUALLY AGREED between the Varney Air Lines, Inc., and Floyd Keadle that, in consideration of the payment of Two Thousand Dollars ($2,000.00) to said Floyd Keadle by the Varney Air Lines, Inc., and their insurers, the receipt whereof is hereby acknowledged, the said Floyd Keadle does hereby covenant and agree to and with the said Varney Air Lines, Inc., and their insurers, and all other persons, firms or corporations whatsoever, except Dr. E.H. Paddon; that said Floyd Keadle will not commence, bring or maintain any action at law or proceeding in any court to recover damages, compensation or any sum of money whatever against said Varney Air Lines, Inc., and this agreement is in no event to be construed to release said Dr. E.H. Paddon from liability on account of malpractice as herein mentioned.
"IT IS FURTHER MUTUALLY UNDERSTOOD between the Varney Air Lines, Inc., and their insurers that the said sum of Two Thousand Dollars ($2,000.00) is paid pursuant to workmen's compensation benefits, according to the schedules fixed by the California Workmen's Compensation Act; and, on account of the consideration aforesaid, the said Varney Air Lines, Inc., and their insurers do hereby agree to pay all doctor bills and hospital bills that have been incurred to the 1st day of April 1931, as a part consideration for this covenant. *Page 365 
"In Witness Whereof we have hereunto set our hands and seals this 1st day of April, 1931.
              "(Sgd) FLOYD E. KEADLE, VARNEY AIR LINES, INC., "By C.L. Swain (Sgd)
"B.M. Freiberg "M.A. Hartman"
The cases principally relied upon by appellant Donough v.National Hospital Association, 134 Or. 451 (294 P. 351);Williams v. Dale, 139 Or. 105 (8 P.2d 578, 82 A.L.R. 922) are cases under the Oregon Workmen's Compensation Act for damages against physicians, who, it was alleged, were guilty of malpractice in treating an original injury for which the Workmen's Compensation Act made compensation, thereby causing aggravation of the injury. The Oregon Workmen's Compensation Act provides that any workman injured in the course of his employment, is entitled to be paid, "from the industrial accident fund" certain sums therein specified as compensation and "* * * the right to receive such * * * sums shall be in lieu of all claims against his employer on account of such injuries * * *". Oregon Code 1930, § 49-1814. It also provides for compensation for the aggravation of any injury occurring after the original injury.
The theory of the above cases was that the aggravation of the injury, if any, suffered by the injured workman, by reason of the acts of the physician, became a part of the original injury and was taken into consideration in the adjustment of the compensation by the Industrial Accident Commission according to the provisions of the statute. Therefore, the statute made the acceptance of the compensation awarded "in *Page 366 
lieu of all claims against the employer". In the instant case, there was no original injury, therefore no aggravation.
Granting, for the sake of the argument only, that the Varney Air Lines and defendant were joint tort-feasors, the settlement made by the plaintiff and his employer is nothing more than a covenant not to sue and would not operate as a release of defendant.
"The well established rule of law is that the absolute discharge of one joint tort-feasor from liability on account of the alleged tort is a release of all the others. * * * There are some apparent variations from this doctrine. One is that an agreement not to sue one of the culpable parties is no bar to an action against the other. This depends upon the principle that joint tort-feasors are jointly and severally liable and that any individual against whom action is instituted cannot complain of the non-joinder of his fellows. It can make no difference in principle whether the non-joinder is a gratuity on the part of the plaintiff, or whether he has been moved to that course by monetary considerations. The authorities strongly support this apparent exception. Bell v. Perry, 43 Iowa 368; Texarkana Tel. Co. v. Pemberton, 86 Ark. 329 (111 S.W. 257); Louisville Times Co. v. Lancaster, 142 Ky. 122 (133 S.W. 1155); Matheson v. O'Kane, 211 Mass. 91 (97 N.E. 638, Ann. Cas. 1913B, 267, 39 L.R.A. (N.S.) 475); Smith v. Dixie Park  Amusement Co.,128 Tenn. 112 (157 S.W. 900); Robertson v. Trammell, 37 Tes. Civ. App. 53 (83 S.W. 258)". Stires v. Sherwood, 75 Or. 108
(145 P. 645).
The petition for rehearing will be denied.
It is so ordered. *Page 367